DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendment filed on May 23, 2022, claims 3, 8 and 11 have been canceled and claims 21-26 have been added. Accordingly, claims 1-2, 4-7, 9-10 and 12-26 are pending and under examination.
 
Claim Objections
Claim 1, lines 7-10 recite “a multi-lumen outer sheath having a proximal end and a distal end, the outer sheath comprising: at least a catheter lumen and a suction lumen, wherein the catheter lumen is operable to receive the multi-lumen inner catheter” (emphasis added). Lines 16-17 recite “wherein the catheter lumen of the outer sheath is configured to receive the multi- lumen inner catheter” Examiner notes that the limitation in lines 16-17 is similar to the limitation of “wherein the catheter lumen is operable to receive the multi-lumen inner catheter”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 22 recites “the distal encapsulation balloon has a diameter ranging from 5 mm to 39 mm” (emphasis added). The limitation of “39 mm” is nowhere to be found in the specification. Attention is directed to paragraph [0091] of the specification. In paragraph [0091] Applicant discloses “The distal encapsulation balloon may have an average diameter of about 5 mm to about 30 mm.”

Allowable Subject Matter
Claims 1-2, 4-7, 9-10, 12-21 and 23-26 are allowable.
There is no art of record alone or in combination that teaches of a catheter system for removal of a thrombus from a vessel that includes the combination of recited limitations in claim 1. The art of record alone or in combination did not teach the recited limitations of a multi-lumen inner catheter comprising at least one infusion fenestration along the infusion segment and a distal encapsulation balloon at the distal end; a multi-lumen outer sheath having a proximal end and a distal end, the outer sheath comprising: at least a catheter lumen and a suction lumen, especially, wherein the catheter lumen of the multi-lumen outer sheath is operable to receive the multi-lumen inner catheter and an agitator comprising a longitudinal wall defining an inner lumen operable to receive a longitudinal outer wall of the catheter lumen of the outer sheath such that the agitator is rail-mounted on the catheter lumen and inside the suction lumen when retracted, the agitator operable to agitate or fragment a thrombus.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TUAN V NGUYEN/Primary Examiner, Art Unit 3771